Citation Nr: 1324793	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  13-02 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for bilateral knee condition.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for right ear hearing loss.  

6.  Entitlement to service connection for hepatitis C.  

7.  Entitlement to service connection for a right leg condition.

8.  Entitlement to service connection for a right ankle condition.  

9.  Entitlement to service connection for chronic fatigue syndrome manifested by joint pain.  

10.  Entitlement to service connection for headaches.  

11.  Entitlement to service connection for a disability manifested by a scarred lung.  

12.  Entitlement to a total rating based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1975 and from November 1967 to September 1969.  Review of the record reveals that the Veteran received an other than honorable discharge for his second period of service from November 1967 to September 1969 and, as such, he is precluded from receiving VA benefits for such service.  See February 2011 Administrative Decision.  Nevertheless, the Veteran received an under honorable conditions discharge for his first period of service from June to October 1975.  As such, his entitlement to VA benefits, including those currently on appeal, is based solely upon his active service from June to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted in the Introduction, the issues on appeal were denied in a September 2010 rating decision.  The Veteran subsequently perfected an appeal as to each issue by submitting a timely notice of disagreement (NOD) and substantive appeal.  See October 2010 NOD and December 2012 VA Form 9.

Review of the December 2012 VA Form 9 reflects that the Veteran requested a Board hearing via live videoconference in conjunction with each issue on appeal.  To date, a Board hearing has not been scheduled.  

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for the requested hearing.  Therefore, a remand is required in order to afford the Veteran a video conference hearing, as requested.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2012).

To ensure that full compliance with due process requirements have been met, the case is hereby REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge, as per the Veteran's request, in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a) (2012), and as the docket permits.

Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


